      Case 1:19-cv-12534-PBS Document 16 Filed 01/22/20 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
LUIS JULIAN MAYIC,                     )
                                       )
                                       )
          Petitioner,                  )
                                       )             Civil Action
v.                                     )           No. 19-12534-PBS
                                       )
THOMAS HODGSON,                        )
Bristol County Sheriff,                )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                           January 22, 2020

Saris, D.J.

     Petitioner Luis Julian Mayic brings this habeas petition

seeking relief pursuant to the Court’s declaratory judgment in

Brito v. Barr, No. 19-11314, 2019 WL 6333093, at *8 (D. Mass.

Nov. 27, 2019) (“Brito”). Petitioner argues that his immigration

bond hearing did not meet due process standards because he was

required to bear the burden of proof, rather than the

Government. Petitioner claims he was prejudiced by this error

and so is entitled to receive a new bond hearing. Respondent

contends that Mayic cannot demonstrate prejudicial injury

because there is “ample evidence” that his release would impose

a danger to the community and that he is a risk of flight.


                                   1
      Case 1:19-cv-12534-PBS Document 16 Filed 01/22/20 Page 2 of 8



Docket No. 11 at 11. For the reasons stated below, the Court

hereby ALLOWS the petition (Docket No. 1) and ORDERS that

Petitioner be released unless he receives, within ten calendar

days, a bond hearing that complies with the requirements of

Brito. The Respondent’s motion to dismiss (Docket No. 10) is

DENIED.

                            LEGAL STANDARD

    Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain an alien, the alien may request a bond

hearing in immigration court at any time before a removal order

becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

    In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

          [A]liens detained pursuant to 8 U.S.C. § 1226(a)
    are entitled to receive a bond hearing at which the
    Government must prove the alien is either dangerous by
    clear and convincing evidence or a risk of flight by
    the preponderance of the evidence and that no
    condition or combination of conditions will reasonably
    assure the alien’s future appearance and the safety of
    the community. At the bond hearing, the immigration
    judge must evaluate the alien’s ability to pay in

                                   2
      Case 1:19-cv-12534-PBS Document 16 Filed 01/22/20 Page 3 of 8



     setting bond above $1,500 and must consider
     alternative conditions of release, such as GPS
     monitoring, that reasonably assure the safety of the
     community and the alien’s future appearances.

2019 WL 63333093, at *8. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

     To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento v. McDonald, 315 F. Supp. 3d 692, 693 (D.

Mass. 2018); then citing Singh v. Holder, 638 F.3d 1196, 1205

(9th Cir. 2011)). The prejudice inquiry requires the court to

conduct “an individualized analysis of [the petitioner’s]

criminal history and personal characteristics.” Brito, 395 F.

Supp. 3d at 147.

                                 FACTS

     The following facts are undisputed except where stated

otherwise.1


1 Respondent styled his response to the habeas petition as a
motion to dismiss (Docket No. 10). Attached to the motion were
several documents not referenced in Mayic’s petition. See Docket
No. 11-1; Docket No. 11-2; Docket No. 11-3. The Court therefore
treats the filing as both a response to the habeas petition and
a motion for summary judgment under Fed. R. Civ. P. 56. See Fed.
R. Civ. P. 12(d). Because the Petitioner did not contest the
                                   3
      Case 1:19-cv-12534-PBS Document 16 Filed 01/22/20 Page 4 of 8



     Petitioner is a citizen of Guatemala. Docket No. 11-2 at 1.

He crossed into the United States via Mexico twice in June 2003,

using an alias, and in both instances was permitted to

voluntarily return to Mexico. Id. at 3. In March 2007,

Petitioner was charged with Larceny and Driving without a

License. Id. at 4. He was sentenced to probation and ordered to

pay court costs. Id.

     In March 2007, Petitioner was also charged with Armed

Robbery, Assault and Battery with a Dangerous Weapon, and

Larceny. Docket No. 11-1 ¶ 13. Relying on a declaration from

David T. Wesling, a Supervisory Detention and Deportation

Officer for the U.S. Department of Homeland Security (DHS),

Respondent claims that Petitioner failed to appear in court and

defaulted on these charges, which were eventually dismissed in

December 2016. Id. However, the DHS records attached to the

Respondent’s motion to dismiss do not provide the factual basis

for these charges. See Docket No. 11-2 at 4.

     On September 15, 2018, Petitioner was arrested for

Operating Under the Influence and Negligent Operation of a Motor

Vehicle. Id. The charges were continued without a finding, and

Petitioner was given less than a year of probation. Id.2



facts provided in the Respondent’s exhibits, the Court treats
them as undisputed.
2 The Wesling declaration states that Petitioner was charged with

twelve months of probation. Docket No. 11-1 ¶ 22. However, the
                                   4
      Case 1:19-cv-12534-PBS Document 16 Filed 01/22/20 Page 5 of 8



     Petitioner has been held in immigration detention in

Massachusetts since November 7, 2019. Docket No. 11-1 ¶ 6. He

received a bond hearing on December 3, 2019. Id. ¶ 26. At that

hearing, the court declined to release Petitioner on bond. Id.

The parties have not specified whether the immigration judge’s

decision was based upon an assessment of danger to the

community, flight risk, or both.3

     Respondent claims that at a master calendar hearing on

January 8, 2020, Petitioner informed the immigration judge that

he was fearful of returning to Guatemala. Docket No. 11 at 4.

The immigration judge set a hearing for January 22, 2020 to

allow Petitioner to file an application for asylum. Id.

     Petitioner alleges that he has five brothers and sisters

who live in Massachusetts with their families. Docket No. 14 at

3. He also claims that he has resided in Massachusetts for over

fifteen years and has been employed throughout this time. Id.




DHS records indicate that the probation term ran from June 5,
2019 to March 30, 2020. Docket No. 11-2 at 4.
3 Going forward, in individual habeas actions filed pursuant to

Brito, Respondents shall submit the Order of the Immigration
Judge with Respect to Custody in order to inform the Court of
the grounds for denial of bail.
                                   5
        Case 1:19-cv-12534-PBS Document 16 Filed 01/22/20 Page 6 of 8



The records provided by Respondent indicate that the Petitioner

was employed as of November 2019. Docket No. 11-2 at 2.

                                DISCUSSION

       In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:

       (1) Whether the alien has a fixed address in the United
       States; (2) the alien’s length of residence in the United
       States; (3) the alien’s family ties in the United States,
       and whether they may entitle the alien to reside
       permanently in the United States in the future; (4) the
       alien’s criminal record, including the extensiveness of
       criminal activity, the recency of such activity, and the
       seriousness of the offenses; (7) the alien’s history of
       immigration violations; (8) any attempts by the alien to
       flee persecution or otherwise escape authorities, and (9)
       the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

       Petitioner argues that the result of his bond hearing would

have been different if the Immigration Court had placed the

burden of proof upon the Government. Respondent contends that

the petition should be dismissed because the Petitioner cannot

demonstrate prejudice. Because liberty is at stake, the Court

writes promptly and briefly.

  I.     Danger to the Community

       Brito requires the Government to prove that an alien

detained pursuant to Section 1226(a) is dangerous by clear and

convincing evidence. See Brito, 2019 WL 6333903, at *4.



                                     6
         Case 1:19-cv-12534-PBS Document 16 Filed 01/22/20 Page 7 of 8



    Here, Petitioner disputes the Respondent’s characterization

of the extensiveness and seriousness of his criminal record.

Petitioner has never received more than probation for his past

offenses. While the 2007 charges including Armed Robbery and

Assault and Battery with a Dangerous Weapon are troubling, the

Court has no evidence regarding the factual basis of those

charges.

    Given these disputes, the burden allocation at the custody

redetermination hearing “could have affected” the Immigration

Court’s assessment of dangerousness, which must be found by the

heightened burden of clear and convincing evidence. See Doe,

2019 U.S. Dist. LEXIS 22616, at *3-4.

  II.     Risk of Flight

    Pursuant to the Court’s holding in Brito, the Government

carries the burden to prove that an alien poses a flight risk by

“a preponderance of the evidence.” See Brito, 2019 WL 6333903,

at *4.

    Respondent argues that Petitioner suffered no prejudice

from carrying the burden at his bond hearing. Respondent claims

that the Immigration Court would have found Petitioner to be a

flight risk because he gave a false name upon entry in the

United States and failed to appear for proceedings related to

the alleged 2007 charges for Armed Robbery, Assault and Battery

with a Dangerous Weapon, and Larceny.

                                      7
      Case 1:19-cv-12534-PBS Document 16 Filed 01/22/20 Page 8 of 8



    In response, Petitioner points to his claimed family ties,

stating five of his siblings and their families reside in

Massachusetts. He also highlights his employment status and

length of residence in Massachusetts. The flight risk

determination requires balanced consideration of these factors.

As such, the burden allocation at Petitioner’s hearing could

have affected the Immigration Court’s assessment of flight risk.

                              CONCLUSION

    Petitioner was prejudiced by the errors in his bond hearing

and therefore is entitled to a new bond hearing. The petition

for a writ of habeas corpus is accordingly GRANTED. The Court

ORDERS that Petitioner be released unless he receives, within

ten calendar days, a bond hearing that complies with the

requirements of Brito v. Barr, No. 19-11314, 2019 WL 6333093, at

*8 (D. Mass. Nov. 27, 2019). The Respondent’s motion to dismiss

(Docket No. 10) is DENIED.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   8
